ITEMID: 001-102825
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: GORSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza;Vincent A. De Gaetano
TEXT: The applicant, Mr Andrzej Górski, is a Polish national who was born in 1977 and lives in Wrocław. The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 6 December 2006 the applicant was committed to Międzyrzecz Remand Centre and then continuously detained in several penitentiary facilities. On 6 April 2009 he was released.
The applicant submitted that throughout his detention he had been held in overcrowded cells in conditions which did not comply with the basic standards of hygiene.
The Government submitted that they could not confirm whether during his stay in Międzyrzecz Remand Centre the applicant had been detained in cells with a surface area of at least 3 m² per person. However, they acknowledged that during the applicant’s detention, the remand centre had been overcrowded. The Government did not comment on the conditions of the applicant’s detention in the remaining penitentiary facilities.
The applicant lodged several complaints with the penitentiary authorities regarding the conditions of his detention. None of them was considered well-founded.
On 31 October 2007 the applicant brought a civil action in tort against the State Treasury to seek compensation for the infringement of his personal rights. However, he failed to submit any information as to its outcome.
A detailed description of the relevant domestic law and practice concerning general rules governing conditions of detention in Poland and domestic remedies available to detainees alleging that the conditions of their detention were inadequate are set out in the Court’s pilot judgments given in the cases of Orchowski v. Poland (no. 17885/04) and Norbert Sikorski v. Poland (no. 17599/05) on 22 October 2009 (see §§ 75-85 and §§ 45-88 respectively). More recent developments are described in the Court’s decision in the case of Łatak v. Poland (no. 52070/08) on 12 October 2010 (see §§ 25-54).
